Title: I. Rough Draft of Jefferson’s Resolutions for Disestablishing the Church of England and for Repealing Laws Interfering with Freedom of Worship, [before 19 November 1776]
From: Jefferson, Thomas
To: 


                        
                            [Before 19 November 1776]
                        
                        Resolved &c.
                        That the statutes 1.E.6.c.1. 5 & 6.E.6.c.1. 1.El.c.2. 23.El.c.1. 28.El.c.6. 35.El.c.1. 1.Jac.1.c.4. 3.Jac.1.c.1. 3.Jac.1.c.4. 3.Jac.1.c.21. and the act of ass. 1705.c.6. & so much of all other acts or <ordinances> statutes as <prescribe punishments for the offence of opinions deemed heretical> render criminal the maintaining any opinions in matters of religion or the exercising any mode of worship whatever or as prescribe punishments for the same <; and all acts or statutes> <acts or ordinances made against> ought to be repealed.
                        Resolved that it is the opn of this Commee that so much of the sd. petitions as prays that the establishment of the Church of England by law in this Commonwealth may be discontinued, and that no pre-eminence may be allowed to any one Religious sect over another, is reasonable; & therefore that the several laws establishing the sd. Church of England, giving peculiar privileges to <the> it’s ministers <thereof>, & levying for the support thereof <the same> contributions on the people independent of their good will ought to be repealed; saving to such incumbents as are now actually seised of Glebe lands, their rights to such Glebe lands during their lives, & to such parishes as have received private donations for the <use of> support of the sd. Church <of England> the perpetual benefit of such donations.
                    